IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JERRELL LENARD JORDAN,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-4287

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 5, 2014.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Smith v. State, 21 So. 3d 72, 76 (Fla. 1st DCA 2009) (trial

court’s failure to hold limited hearing under Sheppard v. State, 17 So. 3d 275 (Fla.
2009) on defendant’s pro se motion to withdraw plea is harmless error where

record conclusively refutes allegations supporting the motion).



BENTON, WETHERELL, and MARSTILLER, JJ., CONCUR.




                                         2